Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-12-2009

USA v. Duronio
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-5116




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Duronio" (2009). 2009 Decisions. Paper 1875.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1875


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT


                                     No. 06-5116

                          UNITED STATES OF AMERICA
                                        v.
                           ROGER DURONIO, Appellant
                             (D.N.J. No. 02-cr-00933)

                Before: MCKEE, SMITH and ROTH, Circuit Judges.

                          ORDER AMENDING OPINION


       IT IS HEREBY ORDERED, that the Slip Opinion filed in this case on February
9, 2009, be amended as follows:

            On page 4, the sentence beginning “This was a direct response
            to Duronio’s own suggestion . . .” should be changed to read as
            follows: “This was a direct response to Duronio’s own
            suggestion that the Government should have called the co-
            worker as a prosecution witness.”

IT IS SO ORDERED.


                                                            By the Court,


                                                            /s/Theodore A. McKee
                                                            Circuit Judge

Dated: 12 February 2009
                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT


                                     No. 06-5116

                          UNITED STATES OF AMERICA
                                        v.
                           ROGER DURONIO, Appellant
                             (D.N.J. No. 02-cr-00933)

                Before: MCKEE, SMITH and ROTH, Circuit Judges.

                          ORDER AMENDING OPINION


       IT IS HEREBY ORDERED, that the Slip Opinion filed in this case on February
9, 2009, be amended as follows:

            On page 4, the sentence beginning “This was a direct response
            to Duronio’s own suggestion . . .” should be changed to read as
            follows: “This was a direct response to Duronio’s own
            suggestion that the Government should have called the co-
            worker as a prosecution witness.”

IT IS SO ORDERED.


                                                            By the Court,


                                                            /s/Theodore A. McKee
                                                            Circuit Judge

Dated: 12 February 2009